DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
Claim 34 contains the numeral 9, not in parenthesis, in line 3. This does not appear to be a reference number in the drawings and appears to be a typo.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 claims an alternative of “any one or more of the group comprising: a test terminal electrically connected to the first side of the varistor plate and a sensing circuit operatively connected to the test terminal.” It is noted that “the test terminal” of the second group relies on antecedent basis from “a test terminal” of the first group. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32-36, 42-45, and 47-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiser et al. (U.S. 5,414,587).
With respect to claim 32, Kiser discloses a protection device for incorporation into an electrical connector (see Figs. 1 and 8), the protection device comprising a varistor plate (60, Fig. 6) having first and second faces and having: a first through-going aperture (104, Fig. 6) for receiving a live (16, Figs. 5 and 8) or neutral pin of the electrical connector and a first conductive layer (see 68 and 70, Fig. 6) on the first face of the varistor plate for electrically connecting the first face of the varistor plate to the 
With respect to claim 33, Kiser discloses the protection device of claim 32, in which the first and/or the second conductive layer(s) comprise(s) a metal surface coating layer (see plate layers 68 and 74 in Fig. 6) deposited onto the varistor plate.
With respect to claim 34, Kiser discloses the protection device of claim 32, in which the first and/or the second conductive layer(s) comprises a metal plate which is any of the following: a metal surface coating layer deposited onto the varistor plate; a layer of tinning; a metal sheet adhered to the varistor plate; a metal sheet brazed to the varistor plate; a metal sheet soldered to the varistor plate; a metal sheet clamped to the varistor plate (see Fig. 8), so as to form an electrical connection thereto.
With respect to claim 35, Kiser discloses the protection device of claim 32, in which the first pin is connected to the first conductive layer and/or the second pin is connected to the second conductive layer by any one or more of the group comprising: soldering, brazing; a spring connector (80, 82, 84, and 86 are described as bendable finger contacts, see col. 5, lines 7-9); a conductive bush; and a conductive gasket.
With respect to claim 36, Kiser discloses the protection device of claim 32, additionally comprising a third through-going aperture (96/98 in Fig. 6) for receiving a third pin (18, Fig. 5) and connecting the third pin to a third conductive layer (72 in Fig. 6) on the first face of the varistor plate.
With respect to claim 42, Kiser discloses the protection device of claim 32, wherein the first conductive layer overlaps the second conductive layer. See Figs. 6 and 8.
With respect to claim 43, Kiser discloses the protection device of claim 32, wherein the first conductive layer surrounds the first pin but is separated from the second pin, and the second conductive layer surrounds the second pin but is separated from the first pin. See Figs. 5 and 8.
With respect to claim 44, Kiser discloses an electrical connector (see Figs. 1 and 8) comprising the protection device of claim 32, the electrical connector comprising at least two pins (16, 18, and 54, Figs. 5 and 8) including a first pin which is the live (16, Figs. 5 and 8) or neutral pin and a second pin which is the earth (54, Fig. 8) pin, the first and second pins extending through respective apertures (104 and 108/110, Fig. 6) in the varistor plate which has first and second faces, wherein the first conductive layer on the first face of the varistor plate connects electrically to the first pin (see at 82 in Fig. 6) and the second conductive region on the second face of the varistor plate connects electrically to the second pin (see at 86 in Fig. 6), so that in response to an excessive voltage across the first and second pins the varistor plate will conduct electricity between the first and second pins. See col 4, line 33 – col. 5, line 28.
With respect to claim 45, Kiser discloses the electrical connector (500) of claim 44, which is a plug (500), the pins (502, 504, 506) being connector pins (502, 504, 506) of the plug (500) for engagement with a socket, the socket optionally being a mains electrical supply socket.
With respect to claim 47, Kiser discloses the electrical connector of claim 44, in which the first pin is connected to the first conductive layer and/or the second pin is connected to the second conductive layer by any one or more of the group comprising: soldering, brazing; a spring connector (80, 82, 84, and 86 are described as bendable finger contacts, see col. 5, lines 7-9); a conductive bush; and a conductive gasket.
With respect to claim 48, Kiser discloses the electrical connector of claim 44, additionally comprising a third through-going aperture (96/98 in Fig. 6) for receiving a third pin (18, Fig. 5) and connecting the third pin to a third conductive layer (72 in Fig. 6) on the first face of the varistor plate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiser et al. (U.S. 5,414,587) in view of Osterhaut et al. (U.S. 5,502,612).
With respect to claims 37 and 49, Kiser discloses that the varistor plate comprises a sheet of material that is substantially dielectric at low (normal operating) voltages, but which is conductive at high voltage. See col. 3, lines 31-39 and col. 4, lines 15-30.
Kiser, however, fails to disclose that the high voltage corresponding to that of an electromagnetic pulse or IEMI pulse that is substantially between 1kV and 300kV.
Osterhaut, on the other hand, is an example within the art that teaches a connector (Fig. 1) having metal oxide varistors (22a and 22b, Fig 1) acting as surge arrestors. Further, Osterhaut discloses that surge arrestors of different varieties are able to protect equipment connected to power lines carrying anywhere from 1 kV up to 100 kV (see col. 1, lines 26-43 and col. 7, lines 29-32).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the varistor plate of Kiser as to be comprised of specific material or dimensions so as to allow the varistor plate to be substantially dielectric at low (normal operating) voltages, but which is conductive at high voltage, the high voltage corresponding to that of an electromagnetic pulse or IEMI pulse that is substantially between 1kV and 300kV, so that it can protect the electrical equipment when operating in high voltage ranges.
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiser et al. (U.S. 5,414,587) in view of Li et al. (U.S. 9,640,969).
With respect to claim 41, Kiser fails to disclose that the protection device of claim 32, further comprises any one or more of the group comprising: a test terminal electrically connected to the first side of the varistor plate and a sensing circuit operatively connected to the test terminal.
Li, on the other hand, is an example within the art that teaches an AFCI connector (100, Fig. 4a) wherein the detection circuit of the AFCI comprises a varistor (220, Fig. 6) that is in connection with a sensing circuit (40, Fig. 6) and/or testing circuitry (see col. 6, lines 16-38).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the protection device of Kiser, with the teachings of Li, as to have any one or more of the group comprising: a test terminal electrically connected to the first side of the varistor plate and a sensing circuit operatively connected to the test terminal, so as to effectively detect the presence of a voltage surge and initiate and indication protocol.
Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiser et al. (U.S. 5,414,587) in view of Lurie et al. (U.S. 5,224,878).
With respect to claim 46, Kiser fails to disclose a connector housing, the varistor plate being disposed within the connector housing and the pins extending from the interior of the connector housing through the varistor plate and to the exterior of the connector housing, for engagement with a complementary connector.
Lurie, on the other hand, is an example within the art that teaches a connector (Fig. 2) having a varistor surge protector (72, Fig. 2) contained within the housing of the connector body (See Fig. 2).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the connector of Kiser, with the teachings of Lurie, as to have a connector housing, the varistor plate being disposed within the connector housing and the pins extending from the interior of the connector housing through the varistor plate and to the exterior of the connector housing, for engagement with a complementary connector, so that the varistor may be fully incorporated into the connector design and need not require a user to manually apply the device before each use.

Claims 38-40 and 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiser et al. (U.S. 5,414,587) in view of Depping et al. (U.S. 8,179,652).
With respect to claim 38, Kiser fails to disclose that the protection device comprises a one-way thermally-activated override adapted, in use, to permanently disconnect the varistor plate from the circuit once the temperature of the varistor plate has exceeded a predetermined temperature.
Depping, on the other hand, is an example within the art that teaches a protection device, specifically a varistor (col. 5, lines 60-66), with an internal circuit arrangement that has a one-way thermally-activated override adapted, in use, to permanently disconnect the varistor from the rest of the circuit once the temperature of the varistor plate has exceeded a predetermined temperature. See Figs. 2a-14 as well as col. 6, lines 3-36.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the protection device of Kiser, with the teachings of Depping, so as to have a one-way thermally-activated override adapted, in use, to permanently disconnect the varistor plate from the circuit once the temperature of the varistor plate has exceeded a predetermined temperature, as to allow the varistor to operate effectively within its standard operating parameters but be disconnected from the plug once a voltage is reached that exceeds the voltage rating of the varistor plate.
With respect to claim 39, and in view of the obvious modification as noted above with respect to claim 38, the combined teachings of Kiser and Depping disclose the protection device of claim 38, wherein the thermally-activated override comprises any one or more of the group comprising: a bimetallic disc electrically connected in-series between the varistor plate and ground, the bimetallic disc being configured to undergo a one-way shape change upon heating so as to form an electrical connection between the varistor plate and ground below the predetermined temperature, but to permanently disconnect the varistor plate from ground if the varistor plate is heated to, or above, the predetermined temperature, the bimetallic disc being configured, in use, to snap from its first shape to its second shape upon heating above the predetermined temperature, and to remain snapped in the second shape regardless of subsequent cooling, and a one-way shape memory alloy element (see 6 in Fig. 7 of Depping) electrically connected in-series between the varistor plate and ground, the one-way shape memory alloy element being configured to undergo a one-way shape change upon heating (once the solder 9 is melted, the disconnection element 6 is seen to revert to its un-bent shape).
With respect to claim 40, and in view of the obvious modification as noted above with respect to claim 38, the combined teachings of Kiser and Depping disclose the protection device of claim 39, wherein the shape-memory alloy (6, Fig. 7 of Depping) comprises a helical spring (13, Fig. 7 of Depping).
With respect to claim 50, Kiser fails to disclose that the protection device comprises a one-way thermally-activated override adapted, in use, to permanently disconnect the varistor plate from the circuit once the temperature of the varistor plate has exceeded a predetermined temperature.
Depping, on the other hand, is an example within the art that teaches a protection device, specifically a varistor (col. 5, lines 60-66), with an internal circuit arrangement that has a one-way thermally-activated override adapted, in use, to permanently disconnect the varistor from the rest of the circuit once the temperature of the varistor plate has exceeded a predetermined temperature. See Figs. 2a-14 as well as col. 6, lines 3-36.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the protection device of Kiser, with the teachings of Depping, so as to have a one-way thermally-activated override adapted, in use, to permanently disconnect the varistor plate from the circuit once the temperature of the varistor plate has exceeded a predetermined temperature, as to allow the varistor to operate effectively within its standard operating parameters but be disconnected from the plug once a voltage is reached that exceeds the voltage rating of the varistor plate.
With respect to claim 51, and in view of the obvious modification as noted above with respect to claim 50, the combined teachings of Kiser and Depping disclose the protection device of claim 50, wherein the thermally-activated override comprises any one or more of the group comprising: a bimetallic disc electrically connected in-series between the varistor plate and ground, the bimetallic disc being configured to undergo a one-way shape change upon heating so as to form an electrical connection between the varistor plate and ground below the predetermined temperature, but to permanently disconnect the varistor plate from ground if the varistor plate is heated to, or above, the predetermined temperature, the bimetallic disc being configured, in use, to snap from its first shape to its second shape upon heating above the predetermined temperature, and to remain snapped in the second shape regardless of subsequent cooling, and a one-way shape memory alloy element (see 6 in Fig. 7 of Depping) electrically connected in-series between the varistor plate and ground, the one-way shape memory alloy element being configured to undergo a one-way shape change upon heating (once the solder 9 is melted, the disconnection element 6 is seen to revert to its un-bent shape).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161.  The examiner can normally be reached on Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW T DZIERZYNSKI/           Examiner, Art Unit 2833                                                                                                                                                                                             
/EDWIN A. LEON/           Primary Examiner, Art Unit 2833